Citation Nr: 1647131	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  

The Board remanded the claim in March 2016.  There has been substantial compliance with the remand directives.


FINDING OF FACT

The preponderance of the evidence reflects the Veteran does not have a current hearing loss under VA regulations.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  If chronicity in service is not established, or the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Factual Background

The Veteran asserts that he has a current bilateral hearing loss disability that is associated with his military service.  The Veteran's in-service exposure to acoustic trauma is conceded, given his military occupational specialty of fired artillery crewman.  38 C.F.R. § 1154(a).  Even so, the results of in-service audiograms are pertinent to the issue at hand.  

An in-service audiogram at enlistment dated November 1973 revealed the following hearing acuity:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
20
10
15
15
20

An STR audiogram at separation in December 1976 revealed the following hearing acuity:  


HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
40
--
45
LEFT
60
50
50
--
40

The provider noted in the summary of defects and diagnosis that the Veteran had "bilateral hearing loss," marked in severity.  On the contemporaneous December 1976 report of medical history at separation, the section regarding hearing loss is unclear.  The boxes for headaches and dizziness or fainting spells are both checked as "yes."  The box for hearing loss is checked "no" but there is an "x" in the "yes" box as well.  In the section for comments on all positive answers, the provider discussed headaches, dizziness, and a lump on the left foot.  There was no mention of hearing loss. 

The first audiogram post-service in the claims file is from September 1980; it reflects the Veteran's hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10 
10
10
LEFT
10
5
0
0
15

These results did not constitute hearing loss under VA regulations and reflects hearing within normal limits.

Another audiogram was recorded in January 2008; the Veteran's hearing acuity was as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
--
20
LEFT
15
10
10
10
20

These results did not constitute hearing loss under VA regulations.  
Another audiogram was recorded in December 2009; the Veteran's hearing acuity was as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
15
15
15
5
20

These results did not constitute hearing loss under VA regulations.

The next audiogram of record is dated February 2010; the Veteran's hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
15
15
15
5
20

Again, these results did not constitute hearing loss under VA regulations.

The Veteran was afforded a VA audiology examination in April 2010.  The Veteran reported a history of significant military noise exposure without hearing protection.  He reported occupational noise exposure with ear protection; and he denied recreational noise exposure.  As far as the history of the condition, the Veteran stated that his hearing had gradually gotten worse and that he had difficulty understanding soft speech.  He denied a history of chronic middle ear disease or surgery, ear or head trauma, or a family history of hearing loss.   His hearing acuity was as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
20
25
25
20
90
LEFT
20
15
20
20
25
100
The examiner stated that the results were reliable and suitable for rating purposes; however the word recognition scores were likely better than reported.  The examiner reported that the Veteran had been agitated during the examination and had to be prompted to respond during the word recognition portion of the audiology examination.  The provider stated that there was mild sensorineural hearing loss at 8000 Hz.  In the left ear, there was normal hearing sensitivity from 250 to 6000 Hz and mild sensorineural hearing loss at 8000 Hz.  The provider stated she could not give an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. 

The Veteran received a second VA audiology examination in January 2013.  His hearing acuity was as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
20
25
25
96
LEFT
15
20
15
20
20
96

The provider indicated that the pure tone test results were valid for rating purposes and the speech discrimination score was appropriate for the Veteran.  The assessment was normal hearing in both ears.  In regard to medical nexus, the examiner provided a negative opinion, noting that the Veteran's hearing was within normal limits at entry and the results at separation were questionable.  The examiner discussed the discrepancy on the Veteran's separation report of medical history, noting that hearing loss was not discussed in the comments section and no recommendations for follow-up were made.  The examiner stated that there was a question of the skill of the persons conducting the separation examination and she noted that the Veteran's audiograms from September 1980 to February 2010 showed hearing within normal limits.  The examiner further stated that the thresholds documented at separation were doubtful and also that even if they had been accurate, they did not represent a persistent physiological change in hearing as he would not have thereafter had normal hearing from 1980 to 2010.  In conclusion, the examiner stated that the most generous interpretation of the separation audiogram was that it showed a temporary threshold shift or an overwhelming problem with tinnitus. 

A private treatment note from February 2013 reflects the Veteran reported no hearing difficulty and no loss of hearing.  

In December 2015, the Veteran provided oral testimony before the Board.  He reported that, in his opinion, his hearing had gotten worse since his prior VA examination in 2010.  Thereafter, the Board remanded the claim for additional development, specifically to afford the Veteran a new VA audiology examination to determine the nature, etiology, and severity of his claimed hearing loss.

A VA audiology treatment note from January 2016 reflects that the Veteran had privately purchased hearing aids the previous week but had not yet been fitted for them.  There are not documented puretone readings, but discrimination testing using a CD recording and using the NU 6 CNC wordlists were 100 percent bilaterally.  

The Veteran received another VA audiology examination in April 2016.  The provider indicated that the puretone thresholds could not be tested and indicated that the Veteran's measured responses were inconsistent and had poor reliability.  Specifically, the provider stated that the results were significantly elevated compared to very recent examinations dated January 2016 and June 2015.  The examiner stated that an adequate seal was not obtained, however, the best suggested thresholds (i.e., the lowest), suggested a borderline normal to mild hearing loss.  The provider noted that the Veteran appeared to be agitated during testing and muttered profanities to himself during the test.  

The April 2016 VA examiner was asked to opine as to whether the Veteran had a current diagnosis of hearing loss caused by noise exposure during service.  The examiner reiterated that the Veteran's entrance examination showed hearing to be within normal limits; the separation examination indicated mild to moderate essentially flat hearing loss bilaterally.  Since a complete evaluation was not completed at separation, the type of hearing loss was indeterminable at present.  The examiner also stated that the validity of the separation test results were in question due to patient factors (i.e. non-organic hearing loss, cerumen impaction, attention) and/or testing factors such as equipment malfunction.  The examiner went on to say that the results were especially questionable considering that post-separation audiograms reflected that hearing was within normal limits bilaterally.   Further, the examiner noted that threshold shifts of 15 to 40 dB are noted at ALL test frequencies when comparing the entrance and exit examinations; these shifts are not typical for noise injury.  The examiner noted that noise exposure typically affects only the high frequencies, and when, as in this case, the results suggest across-the-board shift of hearing at all test frequencies, this was inconsistent with noise injury.  

In regard to the Veteran's possible borderline hearing loss, the examiner noted that the Veteran had a long history of significant occupational noise exposure and a combination of this and aging might be factors in the Veteran's onset of mild hearing loss many years following separation.  The examiner cited research indicating that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss doe to noise exposure does not progress in excess of normal age-related threshold shifts once the exposure to noise is discontinued.  As such, the examiner opined that it was less likely than not that the Veteran's hearing loss was a result of military noise exposure.  The examiner also noted that the Veteran did not have a current diagnosis of hearing loss based on current examination, which showed normal hearing. 

The Veteran was provided another VA audiology examination in June 2016.  The puretone thresholds and word discrimination scores are documented in the examination report; however the provider indicated that the results were not valid.  The report reflects that reliability was poor and that the puretone averages were not commensurate with speech reception thresholds.  

Analysis

Initially, in regard to presumptive service connection for a chronic disease under 38 C.F.R. § 3.303(b), the Board observes that the Veteran's report of medical examination at separation reflects a finding of hearing loss.  However, it is critical to ascertain whether these findings were reflective of a "chronic disease" during active duty.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, chronicity during service is legitimately questioned.  38 C.F.R. § 3.303(b).  The January 2013 and April 2016 VA examiners both conclude that the December 1976 separation audiogram was inaccurate.  The April 2010 VA examination report reflects a similar conclusion.  These examiners' reasons for concluding the separation audiogram was inaccurate are well-supported and well-explained.  Moreover, these providers have specialized medical expertise and training in audiology.  The examiners' arguments are competent, credible, and probative.

In addition, the Board finds that the examiners' assessments are supported by the remainder of medical evidence.  The Board observes that pure tone audiograms both prior to and after the December 1976 audiogram show hearing within normal limits with only minor threshold shifts.  Thus, based on a review of the totality of the evidence, the Board finds that the December 1976 audiogram is an anomaly when compared to all the other audiograms and medical evidence of record and, as such, cannot be used to establish chronicity under 38 C.F.R. § 3.303(b).  

Moreover, the post-service evidence reflects that the Veteran has not been diagnosed with a hearing loss disability for VA purposes, to include during the one year following separation from service to allow for presumptive service connection for chronic disease.  38 C.F.R. §§ 3.307, 3.309. 

In this regard, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In regard to current disability, the above-cited post service evidence demonstrates that the only possibility of current hearing loss disability for VA purposes is in the April 2010 VA examination report, which reflects a speech discrimination score in the right ear at 90 percent.  Critically, however, the examiner explained that the score was likely higher than reported, noting that the Veteran was quite agitated and his participation frequently had to be prompted, and other VA examiners have questioned the validity of the Veteran's hearing acuity testing.  Thus, the Board finds that the preponderance of the evidence does not show a current diagnosis of hearing loss under VA regulations during the appeal period.

Moreover, even if the Board were to concede current disability in the right ear based on the April 2010 speech discrimination score, the medical nexus opinions of record are all inconclusive or negative.  There is no competent nexus opinion in the Veteran's favor.  The Board observes that the Veteran asserts he has a current hearing loss disability related to service; however, the Veteran is not competent to provide such an opinion.  The etiology of sensorineural hearing loss is a complex medical question that requires specialized education and training; the Veteran has not shown that he has the requisite training and education to provide a competent medical opinion in this instance.  As the Veteran's statements in this regard are not competent, they are afforded no probative value. 

Finally, establishing a nexus via a continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted, as the Veteran's hearing was within normal limits in testing conducted in September 1980, January 2008, and December 2009.  Although the Veteran reported gradual onset of hearing loss on numerous occasions during the appeal period, he has also denied hearing loss.  For instance, in his numerous VA examinations, he reported hearing loss; however, he specifically denied any hearing loss in June 2011 and February 2013 records.  Given these findings, the Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology.   
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


